FILED
                           NOT FOR PUBLICATION                                 JUN 02 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT JAMTAAS,                                  No. 13-35490

              Plaintiff - Appellant,             D.C. No. 3:12-cv-05157-BHS

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of the Social Security
Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                       Argued and Submitted April 10, 2015
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

       Robert Jamtaas (Jamtaas) appeals the district court’s order affirming the

denial of his application for supplemental security income under the Social

Security Act. We affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.    The Administrative Law Judge (ALJ) provided specific and legitimate

reasons, supported by substantial evidence, for weighing the opinions of the

various medical providers. See Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir.

2012). Substantial evidence supported the ALJ’s decision to discount Dr.

Wingate’s assessment of functional limitations that were based on her diagnosis of

Post-Traumatic Stress Disorder (PTSD). See Webb v. Barnhart, 433 F.3d 683, 686

(9th Cir. 2005). Jamtaas did not testify at his administrative hearing to symptoms

of PTSD, and no other doctor diagnosed him with PTSD. Thus, the ALJ’s duty to

develop the record was not triggered. See Garcia v. Comm’r of Soc. Sec., 768 F.3d
925, 930-31 (9th Cir. 2014).



      2.    The ALJ also provided specific, clear and convincing reasons,

supported by substantial evidence, for rejecting Jamtaas’ testimony about the

severity of his symptoms. See Ghanim v. Colvin, 763 F.3d 1154, 1163-64 (9th Cir.

2014). These reasons included Jamtaas’ own inconsistent statements, his daily

activities, and his prior work history. See Valentine v. Comm’r of Soc. Sec., 574
F.3d 685, 693 (9th Cir. 2009).




                                         2
      3.     The ALJ provided germane reasons for rejecting the statement of

Jamtaas’ father to the extent that it was inconsistent with the overall evidence. See

Tobeler v. Colvin, 749 F.3d 830, 833-34 (9th Cir. 2014).



      4.     Because the ALJ did not err in his evaluation of the medical evidence,

Jamtaas’ testimony, and the lay witness evidence, he did not err in his residual

functional capacity determination, which was supported by substantial evidence.

See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).



      5.     The ALJ properly relied on the testimony from the vocational expert

because it was based on a hypothetical which contained the limitations that the

ALJ found were supported by the evidence. See Ghanim, 763 F.3d at 1166.

      AFFIRMED.




                                          3